                  Case 1:20-cr-00193-CMH Document 11 Filed 08/24/20 Page 1 of 1 PageID# 49

AO 442 (Rev. 11/1!) Arrest Warrant


                                         UNITED States District Court
                                                                     for the

                                                       Eastern District of Virginia                               UNDER SEAL

                   United States of America
                                  V.

    PETER RAFAEL DZIBINSKI DEBBINS, a/k/a "Ikar                                  Case No. 1:20-CR-193
                            Lesnikov,"

                                                                                                                                   % AU
                                               Defendant.                                                                           /
                             Defendant

                                                      ARREST WARRANT

 To:        Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
 (name ofperson to be arrested)        PETER RAFAEL DZIBINSKI DEBBINS
 who is accused of an offense or violation based on the following document filed with the court:
 sT Indictment             □ Superseding Indictment         □ Information            D Superseding Information □ Complaint
  □ Probation Violation Petition             O Supervised Release Violation Petition           O Violation Nottce O Order of the Court
  This offense is briefly described as follows:
    18 U.S.G. § 794(a) & (c) - Conspiracy to Gather or Deliver Defense Information to Aid a Foreign Government




   Date:                                                                                         Issuing officer s signature


   City and state:        Alexandria. VA                                         i(L'c-Va-nk.         Printed name and ntle


                                                                       Return

                                                                                                      arrested on (date)       ^
             This warrant was received on (date)                               , and the person was
   at (city and state)                                           '


    Date:                                                                                        Arresting officer's signature



                                                                                                      Printed name and title
